Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-17 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1-5, and 9-14 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 01/20/2022.


Response to Arguments

Regarding Independent claims 1-17 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Therefore, Higasiyama, Nakata, Lessmann, necessarily fail to disclose at least ““to avoid collision between the first data transmitted through the first transmission path and the second data transmitted through the second transmission path during the scheduled time period, a start of the transmission of the second data through the second transmission path is delayed by a predetermined amount of time beginning immediately after a start of transmission of the first data through the first transmission path.”” on page 11, filed on 01/20/2022, with respect to U.S. Patent Application Publication No. 2004/0190454 to Higasiyama (“Higasiyama”), in view of Nakata et al. US Pub 2007/0002748 (hereinafter “Nakata”) and of U.S. Patent Application Publication No. 2014/0341220 to Lessmann (“Lessmann”), and further in view of U.S. Patent Application Publication No. 2006/0239271 to Khasnabish et al. (“Khasnabish”), have been fully considered but are moot, over the limitations of “to avoid collision between the first data transmitted through the first transmission path and the second data transmitted through the second transmission path during the scheduled time period”. Said limitations are newly added to the amended Claims 1, 9, and 10 and has been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures in previously applied references, in combination with newly found references Kirrmann US Pub 2013/0128895 (hereinafter “Kirrmann”), and in view of Teruhi et al. US Pub 2003/0072269 (hereinafter “Teruhi”), thus rendering said Applicant’s arguments moot.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4, 5, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirrmann US Pub 2013/0128895 (hereinafter “Kirrmann”), and in view of Teruhi et al. US Pub 2003/0072269 (hereinafter “Teruhi”).
Regarding claim 1 (Currently Amended)
Kirrmann discloses a communication system in which a plurality of communication apparatuses are connected to a redundant network (“FIG. 4 illustrates a node structure of an exemplary switching node. Each node is assumed to distinguish the traffic of the high-priority R-frames for which determinism is to be provided from the traffic of the lower priority S-frame for which soft real-time response is sufficient.” [0031]), each of the communication apparatuses comprising ports that form first and second redundant transmission paths (“left node”, “right node” in Fig. 4) in the redundant network (“According to IEC 62439 Clause 6 (Parallel Redundancy Protocol PRP) and IEC 62439-3 Clause 5 (HSR), each node has two communication ports and sends frames with identical payload over both ports.” [0021]), the communication system configured to:
schedule a time period of transmitting first data (e.g. “R-frames”, “real-time frame”) comprising control-oriented data (“FIG. 2 illustrates the basic operation of a ring of four nodes in accordance with an exemplary embodiment of the present disclosure. At a common point in time derived e.g. from their synchronized clocks, all nodes send two R-frames with time-critical data received from a respective higher level application hosted by or connected to the node, via two respective ports (A, B) to two respective neighbor nodes.” [0024]), and transmitting second data (e.g. “S-frames”, “sporadic frames”) comprising control/information-oriented data or information-oriented data (“Following re-transmission, at each of the four nodes, of the last one of the four R frames, the regular phase for regular or real-time frames is terminated, and a Sporadic Phase SP for sporadic frames ensues. The beginning of the sporadic phase may be pre-determined based on the number, length, and propagation delay of the R-frames transmitted during the regular phase, or may be triggered by an R-frame queue at a node being empty for a minimum time delay.” [0025]), in advance;
transmit within the scheduled time period, the first data (e.g. “R-frames”, “real-time frame”) to be used for control of a manufacturing apparatus or a production facility (“Known process Control systems or Industrial Automation systems protect, control and monitor processes in industrial plants for e.g. manufacturing goods, transforming substances, or generating power” [0003]) every predetermined system cycle (“Each node is expected to transmit its data with a fixed length at a fixed frequency which is defined upon configuration of the entire network thus occupying a fixed portion of the bandwidth.” [0007]) through the first transmission path over the network (“FIG. 2 illustrates the basic operation of a ring of four nodes in accordance with an exemplary embodiment of the present disclosure. At a common point in time derived e.g. from their synchronized clocks, all nodes send two R-frames with time-critical data received from a respective higher level application hosted by or connected to the node, via two respective ports (A, B) to two respective neighbor nodes.” [0024]); and
transmit, during a portion of the scheduled time period (“The beginning of the sporadic phase may be pre-determined based on the number, length, and propagation delay of the R-frames transmitted during the regular phase” [0025]) in which the first data is not being transmitted, the second data (e.g. “S-frames”, “sporadic frames”) to be delivered to the destination within the scheduled time period (“Following re-transmission, at each of the four nodes, of the last one of the four R frames, the regular phase for regular or real-time frames is terminated, and a Sporadic Phase SP for sporadic frames ensues. The beginning of the sporadic phase may be pre-determined based on the number, length, and propagation delay of the R-frames transmitted during the regular phase, or may be triggered by an R-frame queue at a node being empty for a minimum time delay.” [0025])
to avoid collision between the first data transmitted through the first transmission path and the second data transmitted through the second transmission path during the scheduled time period (“Furthermore, maintaining the period for the R-frames specifies that an S-frame cannot be transmitted unless there is sufficient time to complete this transmission before the next regular phase begins. If an S-frame is received by a node during a Sporadic Phase SP for transmission, where the length of this S-frame does not permit to finalize transmission during the remaining part of the sporadic phase, it is delayed until the beginning of the sporadic phase of the next transmission period. The length of the sporadic phase thus has to be chosen to provide sufficient time to transmit the longest possible S-frame.” [0026]), a start of the transmission of the second data through the second transmission path is delayed by a predetermined amount of time beginning immediately after a start of transmission of the first data through the first transmission path (“In an exemplary embodiment of the disclosure, transmission of the sporadic frames is delayed until completion of a regular phase of predetermined length enabling transmission of any regular frame to its destination node. Alternatively, transmission of the sporadic frames is delayed until an end or completion of a regular phase is observed. By way of example, the regular phase is considered completed as soon as transmission of regular frames has been silent for a predetermined minimum mute time exceeding a standard inter-frame gap between two successive regular frames.” [0019]).
Kirrmann does not specifically teach determine whether the second data can be delivered to a destination through the first transmission path within the scheduled time period;
change, when it is determined that the second data cannot be delivered to the destination through the first transmission path within the scheduled time period, to the second transmission path to transmit at least a part of the second data to the destination over the network, the second transmission path different from the first transmission path;
In an analogous art, Teruhi discloses determine whether the second data (e.g. “RTSP”, “RTP”, “RTCP” in Fig. 2) can be delivered to a destination through the first transmission path within the scheduled time period (“The source adaptively determines the distribution ratios for the multiple routes by changing the packet distribution ratios based on the route quality information in the received receiver report each time the source receives the report.” [0042]);
change, when it is determined that the second data cannot be delivered (due to jitter for example) to the destination through the first transmission path within the scheduled time period (“The distribution ratios for the respective routes can be adaptively changed by changing the distribution ratios and feeding back the resulting change in the quality information of the virtual route as described above. The quality information may be jitter, the packet return-trip time, or packet loss rate, for instance.” [0088]), to the second transmission path to transmit at least a part of the second data to the destination over the network (“Step S6: If the route quality of the other routes is higher than the prescribed value, lower the distribution ratio for the default route by a predetermined value, raise the distribution ratios for the other routes according to the route quality, and return to step S2. But when the distribution ratio for the default route is 100%, quality information on the other routes is not available, so that the distribution ratios for the other routes are equally raised.” [0097]; Fig. 13), the second transmission path different from the first transmission path (“By adaptively changing the distribution ratios for multiple routes at the source node as described above, the situation sometimes arises where a 100% distribution ratio is set in only in one route but 0% in the other routes.” [0110]);
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kirrmann’s method for transmitting time-critical data and sporadic data, to include Teruhi’s data transmission control method, in order to mitigate packet loss during transmission (Teruhi [0008]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Teruhi’s data transmission control method into Kirrmann’s method for transmitting time-critical data and sporadic data since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4 (Currently Amended)
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 1, wherein
Teruhi further discloses changing to the second transmission path includes selecting the second transmission path under a predetermined rule for the network (“The source adaptively determines the distribution ratios for the multiple routes by changing the packet distribution ratios based on the route quality information in the received receiver report each time the source receives the report.” [0042] and furthermore “Increase the distribution ratios by a predetermined value for the routes of small jitter values J and decrease the distribution ratios by a predetermined value for the routes of large jitter values J” [0082])

Regarding claim 5 (Currently Amended)
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 4, wherein further configured to
Teruhi further discloses change the predetermined rule for the network based on a record (i.e. “received receiver report”) of switching the transmission paths (“The source adaptively determines the distribution ratios for the multiple routes by changing the packet distribution ratios based on the route quality information in the received receiver report each time the source receives the report.” [0042]).

Regarding claim 10 (Currently Amended)
A method of communication over a redundant network to which a plurality of communication apparatuses are connected, each of the communication apparatuses comprising ports that form first and second redundant transmission paths in the redundant network, the method comprising:
scheduling a time period of transmitting first data comprising control-oriented data, and transmitting second data comprising control/information-oriented data or information-oriented data, in advance;
determining whether the second data can be delivered to a destination through the first transmission path within the scheduled time period;
changing, when it is determined that the second data cannot be delivered to the destination through the first transmission path within the scheduled time period, to the second transmission path to transmit at least a part of the second data to the destination over the network, the second transmission path different from the first transmission path;
transmitting the first data to be used for control of a manufacturing apparatus or a production facility every predetermined system cycle through the first transmission path; and
transmitting, during a portion of the scheduled time period in which the first data is not being transmitted through the first transmission path, the second data to be delivered to the destination within the scheduled time period, wherein
to avoid collision between the first data transmitted through the first transmission path and the second data transmitted through the second transmission path during the scheduled time period, a start of the transmission of the second data through the second transmission path is delayed by a predetermined amount of time beginning immediately after a start of transmission of the first data through the first transmission path.
The scope and subject matter of method claim 10 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 10 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 13 (Currently Amended)
The method of communication according to claim 10, wherein
changing the path to the second transmission path includes selecting the second transmission path under a predetermined rule for the network.


Regarding claim 14 (Currently Amended)
The method of communication according to claim 13, further comprising
changing the predetermined rule for the network based on a record of switching of the transmission paths.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 14 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Claims 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirrmann, in view of Tehuri, and further in view of Lessmann US Pub 2014/0341220 (hereinafter “Lessmann”).
Regarding claim 6
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 1, further configured to
Kirrmann and Teruhi do not specifically teach transmit third data different from the first data and the second data.
In an analogous art, Lessmann discloses transmit third data (i.e. TCP/IP) different from the first data and the second data (“The switch is therefore at least suitable for receiving and transmitting TCP/IP-based PROFINET data packets and TCP/IP data packets as well as PROFINET RT or PROFINET IRT-based data packets.” [0013]).
(Lessmann [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Lessmann’s PROFINET adapter into Kirrmann’s method for transmitting time-critical data and sporadic data since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9 (Currently Amended)
Lessmann discloses a communication apparatus (i.e. “PROFINET adapter” [0009]) comprising: 
an interface for connection to a redundant network (“A PROFINET adapter having at least one first and one second Ethernet interface for coupling a subscriber to a PROFINET network.  The PROFINET adapter comprises a third Ethernet interface, a number of at least one application interface” [Abstract]) that comprises ports that form first and second redundant transmission paths in the redundant network; and
a controller (“The splitter is connected to the switch, the PROFINET protocol stack, the application interfaces and the third Ethernet interface, and is designed to divide real-time data packets and near real-time data packets according to a certain configuration and to transmit them between the switch and the application interface and/or the third Ethernet interface.” [0016]) configured to:
schedule a time period of transmitting first data comprising control-oriented data, and transmitting second data comprising control/information-oriented data or information-oriented data, in advance;
determine whether the second data can be delivered to a destination through the first transmission path within the scheduled time period;
change, when it is determined that the second data cannot be delivered to the destination through the first transmission path within the scheduled time period, to the second transmission path to transmit at least a part of the second data to the destination over the network, the through a second transmission path different from the first transmission path;
transmit the first data to be used for control of a manufacturing apparatus or a production facility every predetermined system cycle through the first transmission path; and
transmit, during a portion of the scheduled time period in which the first data is not being transmitted through the first transmission path, the second data to be delivered to the destination within the scheduled time period, wherein
to avoid collision between the first data transmitted through the first transmission path and the second data transmitted through the second transmission path during the scheduled time period, a start of the transmission of the second data through the second transmission path is delayed by a predetermined amount of time beginning immediately after a start of transmission of the first data through the first transmission path.
The scope and subject matter of apparatus claim 9 is similar to the scope and subject matter as claimed in claim 1. Therefore apparatus claim 9 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 15
The method of communication according to claim 10, further comprising
transmitting third data different from the first data and the second data.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 15 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Claims 2, 3, 8, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirrmann, in view of Tehuri, and further in view of  Khasnabish et al. US Pub 2006/0239271 (hereinafter “Khasnabish”).
Regarding claim 2 (Currently Amended)
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 1, wherein
Kirrmann and Tehuri do not specifically teach the determining whether the second data can be delivered to the destination through the first transmission path within the scheduled time period is based on a line utilization rate involved with transmission of the first data over the first transmission path.
In an analogous art, Khasnabish discloses the determining whether the second data can be delivered to the destination through the first transmission path within the scheduled time period (as taught by Tehuri) is based on a line utilization rate involved with transmission of the first data over the first transmission path (“A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold.” [Abstract]; [0038]; [0066]).
“The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Kirrmann’s method for transmitting time-critical data and sporadic data since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3 (Currently Amended)
Kirrmann, as modified by Teruhi and Khasnabish, previously discloses the communication system according to claim 2,
Khasnabish further discloses wherein the line utilization rate is obtained from a communication apparatus different (e.g. “provider edge routers” in Fig. 1) from a sender communication apparatus located on the first transmission path (“The QoS parameters provide a quantified measure of voice quality and can be used to analyze voice quality based on bandwidth utilization of links of network path formed by the system 200.  For this analysis, link utilization rates of the links of the particular network path are monitored.  While the system 200 may be configured to monitor utilization rates on any of the links forming any of the paths over the network framework 116, FIG. 2 shows an example of the ingress link 140-1 being monitored by the link utilization monitor 150-1 because the ingress link 140-1 is the bottleneck (i.e., the lowest bandwidth capacity) link of the system 200. Because the ingress link 140-1 has the lowest bandwidth capacity of the different links of the network framework 116, the bandwidth utilization of the ingress link 140-1 prominently affects the QoS of data transmissions.  As shown in FIG. 2, the link utilization monitor 150-2 should similarly monitor the bandwidth utilization of the egress link 140-2.” [0066]).

Regarding claim 8
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 1, wherein
Kirrmann and Tehuri do not specifically teach the changing path includes allowing transmission of the second data to the destination through both of the first transmission path and the second transmission path.
In an analogous art, Khasnabish discloses the changing path includes allowing transmission of the second data (i.e. “at least a subset of the at least one data transmission”) to the destination through both of the first transmission path and the second transmission path (“whereby said at least one router is configured to reroute at least a subset of the at least one data transmission over said second link in response to said link utilization monitor determining that said link utilization rate associated with said first link has exceeded said predetermined maximum utilization threshold.” [Claim1 text]).
“The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]. Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Kirrmann’s method for transmitting time-critical data and sporadic data since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11 (Currently Amended)
The method of communication according to claim 10, wherein
the determining whether the second data can be delivered to the destination through the first transmission path within the scheduled time period is based on a line utilization rate involved with transmission of the first data over the first transmission path.


Regarding claim 12 (Currently Amended)
The method of communication according to claim 11,
Wherein the line utilization rate is obtained from a communication apparatus different from a sender communication apparatus located on the first transmission path.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 12 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 17
The method of communication according to claim 10, wherein
the changing path includes allowing transmission of the second data to the destination through both of the first transmission path and the second transmission path.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 17 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kirrmann, in view of Tehuri and Lessmann, and further in view of  Khasnabish et al. US Pub 2006/0239271 (hereinafter “Khasnabish”).
Regarding claim 7
Kirrmann, as modified by Teruhi, previously discloses the communication system according to claim 6, wherein
Lessmann further discloses the transmitting third data includes changing, in transmission of the third data (i.e. “TCP/IP”) to the destination through a third transmission path over the network (“The industrial PC 60 can be accessed directly via the IP address of the PROFINET adapter, wherein the TCP/IP-based NRT data packets are routed from the splitter 56 via the third Ethernet interface 55 to the Ethernet interface 611 of the industrial PC.  The TCP/IP-based NRT data packets to be transmitted by the industrial PC 61 are already provided with the IP address of the PROFINET adapter in the TCP/IP stack of the industrial PC and are transmitted to the PROFINET network via the splitter 56 and the switch 51.  It is not necessary to set up the IP address at the industrial PC separately, as the industrial PC has been automatically set to the IP address of the PROFINET adapter 50.” [0070]), a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network (“Furthermore, the PROFINET card 11 comprises a PCI interface, for example, and therefore forms a PROFINET adapter, by means of which an automation application running on the industrial PC can exchange near real-time data (NRT data), for example, with the PROFINET network by means of TCP/IP data packets.” [0045])
Kirrmann, Teruhi, and Lessmann do not specifically teach a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network, based on a line utilization rate involved with transmission of the third data over the network.
In an analogous art, Khasnabish discloses a path to transmit the third data to the destination through a fourth transmission path (i.e. “second link that makes up at least part of a second path”) different from the third transmission path (i.e. “first link that makes up at least part of a first path”) over the network, based on a line utilization rate involved with transmission of the third data over the network (“The PVCs 230 are arranged to provide links forming alternate paths over the access links 140.  For example, PVC 230-1 forms a first link that makes up at least part of a first path over the access link 140-1.  PVC 230-1 forms a second link that makes up at least part of a second path of the access link 140-1.  PVC 230-2 may be configured as an alternate to PVC 230-1.  Accordingly, when the PVC 230-1 reaches or exceeds a predetermined utilization threshold, the system 200 may be configured to reroute at least a subset of data transmissions from PVC 230-1 to PVC 230-2.  The rerouting of data transmissions based on link utilization rates will be discussed in more detail below.” [0056]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kirrmann’s method for transmitting time-critical data and sporadic data, as modified by Teruhi and Lessmann, to include Khasnabish’s method for maintaining QoS parameters of data transmissions in order to efficiently reroute transmission paths based on link utilization rate (“The network framework includes at least one router for routing the data transmissions over the network framework.  The network framework also includes multiple links, including a first link and a second link.  The first link forms at least part of a first path over the network framework, and the second link forms at least part of an alternate, second path over the network framework.  A link utilization monitor is configured to monitor a link utilization rate of the first link and to determine whether the rate has exceeded a predetermined maximum utilization threshold.  The router is configured to reroute data transmissions over the second link when the rate is determined to have exceeded the predetermined maximum utilization threshold. " Khasnabish [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Khasnabish’s method for maintaining QoS parameters of data transmissions into Kirrmann’s method for transmitting time-critical data and sporadic data since the claimed 

Regarding claim 16
The method of communication according to claim 15, wherein
the transmitting third data includes changing, in transmission of the third data to the destination through a third transmission path over the network, a path to transmit the third data to the destination through a fourth transmission path different from the third transmission path over the network, based on a line utilization rate involved with transmission of the third data over the network.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 16 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464